Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination 
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
The current application is a continuation of 15960487, 15269130, 15064057. The claims are replete with subject matter that was not in the parent application(s).
The current application is a continuation of a continuation of a continuation of a continuation. As such it has experience considerable scope drift as slight variations on terms are used to replace already slight variations on the previous disclosure over several concurrent continuation applications. The current application is thus replete with subject matter which wasn’t originally disclosed or supported by the original filling(s). 
In claim 21 the display changes in response to each of a rotation of the crown translation of the crown, and touch input is a new limitation not part of the previous applications. The limitation first appears in 15960487 on 5/2/2018 in new claim 21. There is no apparent support for this limitation in the parent applications as originally filled. 
Claim 22 recites the crown body and crown cap are formed from different materials. There is no apparent support for this limitation in the parent applications. 
Claim 23 recites the crown cap comprises dielectric material. There is no apparent support for this limitation in the parent applications.
	Claim 26 recites an extender having a diameter larger than the opening of the housing. There is no apparent support for this limitation in the parent applications. The extender is larger than an opening of a pipe 220 applicant’s figure 4. However, that is not what is claimed in claim 26. 
	Claim 27 recites upon collapse the dome is configured to produce an audible output. There is no apparent support for this limitation in the parent applications. 
Claims 22-27 depend from claim 21 and thus have at least the same defect(s)
	Claim 28 recites a sensor to detect rotational input or depressed position. There is no apparent support for this limitation in the parent applications. Detection of rotation is supported, but using the sensor to detect depressed position is new. 
Claims 29-34 depend from claim 28 and thus have at least the same defect(s).
Claim 35 recites a crown body and crown cap made from different materials. There is no apparent support for this limitation in the parent applications.
Claim 40 recites detecting speed or direction of the shaft using reflected light. There is no apparent support for this limitation in the parent applications.
Claims 36-40 depend from claim 35 and thus have at least the same defect(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 24, 26, 28-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferri (US 2016/0116306) in view of James (US 2018/0059624) and Perret (US 3362154).
With regard to claim 21 Ferri discloses a watch comprising:
a housing defining an opening (paragraphs 3, 7, 15);
a crown (11) positioned along a side of the housing and configured to receive a translational input (figures 1-2) and a rotational input (abstract; figures 1-2), the crown comprising:
a shaft (1) that extends into the opening (figures 1-2);
an optical sensor (5, 12) positioned within the housing and along a side of the shaft (10, figure 5), the optical sensor configured to detect a rotation of the shaft (abstract, paragraph 17); and
a tactile switch (19, 21) positioned within the housing and along an end of the shaft, the tactile switch configured to detect the translation of the shaft (10), wherein:
the graphical output of the display changes in response to each of:
the rotation of the shaft (paragraph 3, abstract); the translation of the shaft (paragraph 3, abstract).
Ferri does not disclose the claimed: 
a display positioned at least partially within the housing and configured to receive touch input and to produce graphical output;
the graphical output of the display changes in response to each of: the touch input.
Perret teaches a crown body (8) defining a recess (figures 1-3); and
a crown cap (4) positioned in the recess and configured to receive a force, thereby causing a translation of the shaft (figures 1-3).
James teaches a display (abstract; 15) positioned at least partially within the housing (1 figure 1) and configured to receive touch input (abstract, paragraphs 6, 32-39) and to produce graphical output (figures 3-5) the graphical output of the display changes in response to each of:
the rotation of the shaft (paragraphs 32-39); and the touch input (paragraphs 32-39).
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Ferri’s system such that it comprises: a crown body defining a recess, as taught by Perret; and a crown cap positioned in the recess and configured to receive a force, as taught by Perret, thereby causing a translation of the shaft, as taught by Perret, a display positioned at least partially within the housing and configured to receive touch input and to produce graphical output, as taught by James, the graphical output of the display changes in response to each of: the rotation of the shaft; the translation of the shaft; and the touch input, as taught by James and Ferri. The reason for doing so would have been to allow a user to input commands through a variety of command types including crown and touchscreen to affect change on the display, as taught by James, for the purpose of catering to variety of different user preferences for input type, as taught by James, and to allow the crown to be secured/locked when operation is not desired as taught by Perret.

With regard to claim 24 (depends from claim 21) Ferri does not disclose the claimed: 
a first gasket positioned around the shaft and within the opening; and a second gasket positioned around the shaft and separated from the first gasket.
Perret teaches a first gasket positioned around the shaft and within the opening (7, 8 figures 1-3); and a second gasket positioned around the shaft and separated from the first gasket (7, 8 figures 1-3).
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Ferri’s system such that: a first gasket positioned around the shaft and within the opening; and a second gasket positioned around the shaft and separated from the first gasket, as taught by Perret. The reason for doing so would have been to seal the element against water, as taught by Perret.

With regard to claim 26 (depends from claim 25) Ferri does not disclose the claimed: an extender coupled to the shaft and having a diameter that is greater than a diameter of the opening.
Perret teaches an extender (15, 1a) coupled to the shaft and having a diameter that is greater than a diameter of the opening (15, 1a figures 1-3). 
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Ferri’s system such that: an extender coupled to the shaft and having a diameter that is greater than a diameter of the opening, as taught by Perret. The reason for doing so would have been to extend the element and prevent the element from coming out of the opening, as taught by Perret.

With regard to claim 28 Ferri discloses a watch comprising:
a housing having an opening (paragraphs 3, 7, 15);
a crown (11) that is biased in an outward direction to an undepressed position (element 15 holds crown 11 from a full inward position and thus biases it toward the outside – figure 2) and configured to translate to a depressed position in response to a force in an inward direction opposite the outward direction (figures 1-2; element 15 is shown in the farthest in static stable position 19 figure 1 indicates 3 operable positions including an additional position 1 step more inward), the crown comprising:
a crown cap (11) defining an input surface that is configured to receive the force (figures 1-2); and
a sensor (5, 12) positioned within the housing and configured to detect at least one of a rotational input (paragraph 17) or the depressed position (19).
Ferri does not disclose the claimed: 
a display positioned at least partially within the housing and configured to receive touch input and to produce graphical output;
a crown body encircling the crown cap;
and an extender connected to a shaft within the housing and configured to limit the translation of the crown along the outward direction.
Perret teaches a crown (figures 1-3) that is biased in an outward direction to an undepressed position a crown body (9, 10) encircling the crown cap (4);
and an extender (1a) connected to a shaft (1) within the housing (3) and configured to limit the translation of the crown along the outward direction (figures 1-3).
James teaches a display (abstract; 15) positioned at least partially within the housing (1 figure 1) and configured to receive touch input (abstract, paragraphs 6, 32-39) and to produce graphical output (figures 3-5).
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Ferri’s system such that: a display positioned at least partially within the housing and configured to receive touch input and to produce graphical output, as taught by James; a crown that is biased in an outward direction to an undepressed position, as taught by Perret, and configured to translate to a depressed position in response to a force in an inward direction opposite the outward direction, as taught by Perret, the crown comprising: a crown cap defining an input surface that is configured to receive the force, as taught by Perret; and a crown body encircling the crown cap, as taught by Perret, and an extender connected to a shaft within the housing and configured to limit the translation of the crown along the outward direction, as taught by Perret. The reason for doing so would have been to allow a user to input commands through a variety of command types including crown and touchscreen to affect change on the display, as taught by James, for the purpose of catering to variety of different user preferences for input type, as taught by James, and to allow the crown to be secured/locked when operation is not desired as taught by Perret, to bias the element as taught by Perret to allow a better response feel to a user, and to prevent the staff from coming out during operation, as taught by Perret.

With regard to claim 29 Ferri, Perret, and James, teach the watch of claim 28, wherein the sensor is an optical sensor (5, 12 figure 1, abstract, claim 1, paragraph 17).

With regard to claim 30 Ferri, Perret, and James, teach the watch of claim 29, wherein the optical sensor is configured to detect the rotational input using reflected light (5, 12 figure 1, abstract, claim 1, paragraph 17).

With regard to claim 31 Ferri, Perret, and James, teach the watch of claim 30, wherein:
the crown further comprises the shaft (10 figure 1 of Ferri; 1 figure 1 of Perret) that extends into the opening (figures 1-2 of Ferri; figures 1-3 of Perret); 
the shaft includes trackable features arranged along a surface of the shaft (abstract, paragraph 17); and
the reflected light is light reflected off of the trackable features (5, 12 figure 1, abstract, claim 1, paragraph 17).

With regard to claim 32 Ferri, Perret, and James, teach the watch of claim 28, further comprising a tactile switch configured to detect the depressed position of the crown (15, 19 figures 1-2).

With regard to claim 33 (depends from claim 28) Ferri does not disclose the claimed: 
a compressible seal positioned between the crown body and an exterior of the housing.
Perret teaches a compressible seal positioned between the crown body and an exterior of the housing (7,8 figures 1-3). At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Ferri’s system such that it comprises: a compressible seal positioned between the crown body and an exterior of the housing, as taught by Perret. The reason for doing so would have been to protect against water as taught by Perret. 

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferri (US 2016/0116306) in view of James (US 2018/0059624) and Perret (US 3362154) in view of Bolle (US 2237860)
With regard to claim 34 (depends from claim 33) Ferri does not disclose the claimed: wherein the compressible seal defines a Y-shaped member that contacts the crown body and the housing.
Bolle teaches using Y shaped gaskets for improved water tightness and expandability. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Ferri’s system to comprise a compressible seal defines a Y-shaped member that contacts the crown body and the housing, as taught by Bolle. The reason for doing so would have been to provide water protection with a gasket/seal that has superior axial expansion characteristics, as taught by Bolle. 
Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferri (US 2016/0116306) in view of James (US 2018/0059624) and Perret (US 3362154) in further view of Ecoffet (US 2004/0130971).
With regard to claim 22 (depends from claim 21) Ferri does not disclose the claimed:  the crown body is formed from a first material; and the crown cap is formed from a second material different from the first material.
Ecoffet teaches a crown with a decorative center element to form and engagement region in recess of a crown superstructure. The elements are made from different materials to facilitate aesthetic considerations – abstract, paragraph 16. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Ferri’s system such that: the crown body is formed from a first material; and the crown cap is formed from a second material different from the first material. The reason for doing so would have been to configure a decorative element of a first material as taught by Ecoffet, and a second structural element formed from a second material, as taught by Ecoffet. 
 
With regard to claim 23 (depends from claim 22) Ferri does not disclose the claimed:  wherein the second material comprises a dielectric material. Ecoffet teaches forming a crown with a decorative element formed of different materials such as dielectrics in the form of precious stones – abstract, paragraph 16. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Ferri’s system such that: the second material comprises a dielectric material, as taught by Ecoffet. The reason for doing so would have been to achieve unique improvements in aesthetics with precious stones and other such dielectric materials, as taught by Ecoffet. 

Claim(s) 25, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferri (US 2016/0116306) in view of James (US 2018/0059624) and Perret (US 3362154) in further view of Ferri (US 2013/0163395), Yokoji (US 6396006), and Hisamune (US 2003/0160680).
With regard to claim 25 (depends from claim 21) Ferri does not disclose the claimed: the tactile switch comprises a dome configured to collapse in response to the translation of the shaft; and the dome is configured to provide a return force that biases the crown outward from the housing.
Dome switches are very well known switch inputs, as is evidenced by those taught by Ferri ‘395, Yokoji, and Hisamune. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Ferri with a dome switch as taught by Ferri, Yokoji, and Hisamune, such that the tactile switch comprises a dome configured to collapse in response to the translation of the shaft; and the dome is configured to provide a return force that biases the crown outward from the housing, as taught by Ferrir, Yokoji, and Hisamune. The reason for doing so would have been to form the pushbutton with routine and ordinary structures and to provide an inherent bias means as taught by Ferrir, Yokoji, and Hisamune.

With regard to claim 27 Ferri, James, Perret, Ferri, Yokoji, and Hisamune teach the watch of claim 25, wherein, upon collapse, the dome is configured to produce an audible output (the operation of a dome switch includes the deformation and potential collapse of the dome through physical change of the structure. Such an operation must inherently create an audible output under normal operating conditions).

Claim(s) 35, 36, 39, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferri (US 2016/0116306) in view of Perret (US 3362154), Ecoffet (US 2004/0130971), Ferri (US 2013/0163395), Yokoji (US 6396006), and Hisamune (US 2003/0160680).
With regard to claim 35 Ferri discloses a watch comprising:
a housing (paragraphs 3, 7, 15);
a crown (11) comprising: 
a shaft (10) coupled to the crown body (11) and extending into the housing (figures 1-2);
an optical sensor (5, 12) positioned within the housing and configured to detect a rotation of the crown (11’ abstract, paragraph 17, claim 1); and
a tactile switch (19) having a electrical contact positioned within the housing and configured to detect the translational input of the crown as the crown moves inward and makes electrical contact (figures 1-2, abstract).
Ferri does not disclose the claimed:
a crown body positioned along a sidewall of the housing and formed from a first material, the crown body defining a recess;
a crown cap positioned in the recess and formed from a second material different from the first material, the crown cap configured to contact a user's finger during a translational input to the crown;
a tactile switch having a dome positioned within the housing and configured to detect the translational input of the crown as the crown moves inward and collapses the dome.
Perret teaches a crown body positioned along a sidewall (3) of the housing (3) and formed from a first material, the crown body (9) defining a recess (figures 1-3); a crown cap (4) positioned in the recess (figures 1-3), crown cap configured to contact a user's finger during a translational input to the crown (figures 1-3).
Ecoffet teaches a crown body positioned along a sidewall of the housing and formed from a first material, the crown body (4) defining a recess (figure 2);
a crown cap (20a) positioned in the recess (figure 2) and formed from a second material different from the first material (paragraph 16), the crown cap configured to contact a user's finger during a translational input to the crown (figure 2).
Dome switches are very well known switch inputs, as is evidenced by those taught by Ferri ‘395, Yokoji, and Hisamune.
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Ferri’s system to comprise: a crown body positioned along a sidewall of the housing and formed from a first material, as taught by Perret and Ecoffet, the crown body defining a recess, as taught by Perret and Ecoffet, a crown cap positioned in the recess, as taught by Perret and Ecoffet, and formed from a second material different from the first material, as taught by Ecoffet, the crown cap configured to contact a user's finger during a translational input to the crown, as taught by Perret and Ecoffet, and a tactile switch having a dome positioned within the housing and configured to detect the translational input of the crown as the crown moves inward and collapses the dome, as taught by Ferri, Yokoji, and Hisamune. The reasons for doing so would have been to allow securing of the crown body, as taught by Perret, provide unique aesthetic considerations for the crown appearance, as taught by Ecoffet, to form the pushbutton with routine and ordinary structures and to provide an inherent bias means as taught by Ferrir, Yokoji, and Hisamune.

With regard to claim 36 Ferri, Perret, Ecoffet, Ferri, Yokoji, and Hisamune teach the watch of claim 35, wherein: the tactile switch is positioned at a first end of the crown (figure 1 of Ferri ‘306, figure 1 of Perret, figure 1 of Ferri ‘395, figure 1 of Yojoki, figure 7 of Hisamune); and
the crown cap defines at least a portion of a second end of the crown opposite the first end (figure 1 of Ferri ‘306, figure 1 of Perret, figure 1 of Ferri ‘395, figure 1 of Yojoki, figure 7 of Hisamune).

With regard to claim 39 Ferri, Perret, Ecoffet, Ferri, Yokoji, and Hisamune teach the watch of claim 35, wherein the optical sensor (5, 7 figure 1) is positioned proximate an end of the shaft (10 figure 1).

With regard to claim 40 Ferri, Perret, Ecoffet, Ferri, Yokoji, and Hisamune teach the watch of claim 39, wherein the optical sensor is configured to detect one or both of a speed or a direction of the shaft using reflected light (paragraph 12, 15, 17-21, claim 1).

Claim(s) 37, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferri (US 2016/0116306) in view of Perret (US 3362154), Ecoffet (US 2004/0130971), Ferri (US 2013/0163395), Yokoji (US 6396006), and Hisamune (US 2003/0160680) in further view of James (US 2018/0059624).
With regard to claim 37 (depends from claim 35) Ferri does not disclose the claimed: 
a display at least partially positioned within the housing; and
a touch sensor configured to detect a touch input received at the display.
James teaches a display at least partially positioned within the housing (figures 1-5); and
a touch sensor configured to detect a touch input received at the display (abstract, paragraphs 6, 32-39).
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Ferri’s system to comprise a display at least partially positioned within the housing, as taught by James, and a touch sensor configured to detect a touch input received at the display, as taught by James. The reason for doing so would have been to allow a user more suitable options for command input, as taught by James, to facilitate preferences of divergent user markets/types, as taught by James. 

With regard to claim 38 Ferri, Perret, Ecoffet, Ferri, Yokoji, Hisamune, and James teach the watch of claim 35, wherein: the sidewall has a first opening (Ferri ‘ 306 paragraphs 3, 7, 15, Perret figures 1-3, Ferri ‘395 figure 1-3); the shaft extends into the housing through the first opening (Ferri ‘ 306 paragraphs 3, 7, 15, Perret figures 1-3, Ferri ‘395 figure 1-3).
Ferri does not disclose the claimed: 
the housing includes a second opening; and
the watch further comprises a display at least partially positioned with the second opening.
James teaches the housing includes a second opening (figures 1-7); and the watch further comprises a display at least partially positioned with the second opening (figures 1-7).
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Ferri’s system such that the housing includes a second opening; and
the watch further comprises a display at least partially positioned with the second opening, as taught by James. The reason for doing so would have been to house a display capable of displaying information to a user as taught by Ferri and James. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9-25-2022
/SEAN KAYES/Primary Examiner, Art Unit 2844